Exhibit 10.3 US2 AMENDED AND RESTATED NOTE PURCHASE AGREEMENT Dated as of September 15, 2017 by and among STAFFING 360 SOLUTIONS, INC., as the Company, and FARO RECRUITMENT AMERICA, INC., MONROE STAFFING SERVICES, LLC, PEOPLESERVE, INC., PEOPLESERVE PRS, INC., LIGHTHOUSE PLACEMENT SERVICES, INC., STAFFING 360 GEORGIA, LLC, and the other SUBSIDIARY GUARANTORS from time to time party hereto, as the Subsidiary Guarantors, and Jackson Investment Group, LLC,as the Purchaser TABLE OF CONTENTS Article 1. DEFINITIONS2 Section 1.1 Definitions2 Article 2. ISSUANCE AND PURCHASE OF SENIOR NOTE20 Section 2.1 Purchase and Sale of Senior Note20 Section 2.2 Interest on the Senior Note20 Section 2.3 Maturity of Senior Note; Voluntary Prepayments; Funding Losses20 Article 3. OTHER PROVISIONS RELATING TO THE SENIOR NOTE21 Section 3.1 Making of Payments21 Section 3.2 Increased Costs22 Section 3.3 Tax Gross Up and Indemnity22 Section 3.4 Default Rate of Interest22 Section 3.5 Calculation of Interest23 Section 3.6 Usury23 Article 4. GUARANTY23 Section 4.1 The Guaranty23 Section 4.2 Obligations Unconditional23 Section 4.3 Reinstatement24 Section 4.4 Certain Additional Waivers24 Section 4.5 Remedies24 Section 4.6 Guarantee of Payment; Continuing Guarantee25 Section 4.7 Limitations on Guaranty25 Section 4.8 Contribution25 Article 5. CONDITIONS PRECEDENT TO EFFECTIVENESS AND CLOSING26 Section 5.1 26 Article 6. REPRESENTATIONS AND WARRANTIES30 Section 6.1 Representations and Warranties Generally30 Section 6.2 Corporate Existence; Subsidiaries30 Section 6.3 Organization and Governmental Authorization; No Contravention30 Section 6.4 Binding Effect30 Section 6.5 Capitalization31 Section 6.6 Financial Information31 Section 6.7 Litigation31 Section 6.8 Ownership of Property31 Section 6.9 No Default31 Section 6.10 Labor Matters31 Section 6.11 Regulated Entities32 Section 6.12 [Reserved]32 Section 6.13 Compliance With Laws; Anti-Terrorism Laws32 Section 6.14 Taxes32 Section 6.15 Compliance with ERISA32 Section 6.16 Consummation of Transaction Documents; Brokers33 Section 6.17 [Reserved]33 Section 6.18 Material Contracts33 Section 6.19 [Reserved]34 Section 6.20 Intellectual Property34 Section 6.21 Solvency34 Section 6.22 Full Disclosure34 Section 6.23 Interest Rate35 Section 6.24 Subsidiaries35 Section 6.25 [Reserved]35 Section 6.26 Approvals35 Section 6.27 Insurance35 Section 6.28 Continuing Business of Company35 Section 6.29 [Reserved]35 Section 6.30 No General Solicitation35 Section 6.31 Representations and Warranties of the Purchaser36 Article 7. AFFIRMATIVE COVENANTS37 Section 7.1 Financial Statements and Other Reports37 Section 7.2 Payment and Performance of Obligations38 Section 7.3 Maintenance of Existence39 Section 7.4 Maintenance of Property; Insurance39 Section 7.5 Compliance with Laws and Material Contracts39 Section 7.6 Inspection of Property, Books and Records39 Section 7.7 Use of Proceeds40 Section 7.8 [Reserved]40 Section 7.9 Notices of Litigation and Defaults40 Section 7.10 Further Assurances; Additional Guarantors40 Section 7.11 [Reserved]41 Section 7.12 Maintenance of Management41 Section 7.13 [Reserved]41 Section 7.14 Registration Rights; Indemnification41 Section 7.15 Closing Commitment Fee43 Section 7.16 Post-Closing Covenants; Deposit Account Arrangements43 Article 8. NEGATIVE COVENANTS AND FINANCIAL COVeNANTS44 Section 8.1 Debt; Contingent Obligations44 Section 8.2 Liens44 Section 8.3 Restricted Distributions44 Section 8.4 Restrictive Agreements44 Section 8.5 Payments and Modifications of Subordinated Debt44 Section 8.6 Consolidations, Mergers and Sales of Assets; Change in Control45 Section 8.7 Purchase of Assets, Investments45 Section 8.8 Transactions with Affiliates45 Section 8.9 Modification of Organizational Documents45 Section 8.10 Modification of Certain Agreements45 Section 8.11 Conduct of Business46 Section 8.12 Lease Payments46 Section 8.13 Limitation on Sale and Leaseback Transactions46 Section 8.14 Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts46 Section 8.15 Compliance with Anti-Terrorism Laws46 Section 8.16 Sale or Discount of Receivables47 Section 8.17 Financial Covenants47 Section 8.18 Excluded Subsidiaries49 Article 9. EVENTS OF DEFAULT49 Section 9.1 Events of Default49 Section 9.2 Remedies on Default51 Article 10. MISCELLANEOUS52 Section 10.1 Notices52 Section 10.2 No Waiver53 Section 10.3 Expenses53 Section 10.4 Amendments, Etc53 Section 10.5 Successors and Assigns54 Section 10.6 Governing Law54 Section 10.7 Survival of Representations and Warranties54 Section 10.8 Severability54 Section 10.9 Counterparts54 Section 10.10 Set-Off54 Section 10.11 Termination of Agreement54 Section 10.12 Consent to Service of Process54 Section 10.13 Waiver of Jury Trial55 Section 10.14 Entire Agreement55 Section 10.15 Publicity55 Section 10.16 Further Assurances55 Section 10.17 Subordination of Intercompany Indebtedness and Management Fees55 Section 10.18 Effect of Amendment and Restatement56 Exhibits and Schedules Exhibit A-Form of Senior Note Exhibit B-Form of Compliance Certificate Exhibit C -Financial Statements and Projections Exhibit D-Form of Joinder Agreement Schedule 6.2 -Subsidiaries Schedule 6.3 -No Violation Schedule 6.5 -Capitalization Schedule 6.7 -Litigation Schedule 6.16-Taxes Schedule 6.16-Brokers Fees Schedule 6.18-Material Contracts Schedule 6.20-Intellectual Property Schedule 6.24-Joint Ventures/Minority Equity Interests Schedule 7.9-Disputes Schedule 8.1-Existing Debt and Contingent Obligations Schedule 8.2 -Permitted Liens Schedule 8.7 -Permitted Investments Schedule 8.8 -Transactions with Affiliates Schedule 8.11-Conduct of Business Schedule 8.14 -Deposit Accounts/Securities Accounts AMENDED AND RESTATED NOTE PURCHASE AGREEMENT THIS AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated as of September 15, 2017, by and among STAFFING 360 SOLUTIONS, INC., a Delaware corporation (the “Company”), as issuer of the Senior Note (as defined below), the Subsidiaries of the Company listed on the signature pages hereto and any Subsidiary of the Company added hereto from time to time, as Subsidiary Guarantors, and Jackson Investment Group, LLC, as the Purchaser.
